Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Daibo (US 2014/0155269).
Daibo teaches a flat insulated long length second generation HTS wire (abstract, para. 0291, 0295) comprising a polyimide insulation coating of the wire , the coating covering the edges of the wire, the polyimide insulation having a thickness of 15 micrometers (para. 0298, 0299), the wire having an aspect ratio of 100 (para. 0291).
Additionally, it appears that the wire has a dielectric strength that overlaps with the claimed range as the material of the coating (polyimide) and the thickness (15 micrometers) taught by Daibo is substantially similar as that of the claimed invention. 
Regarding claim 2, Daibo teaches that the wire comprises multi-layer thin film structures on flexible metal substrate tapes (para. 0291-0297).
Regarding claim 3-4, Daibo teaches that silver and copper layers are underneath the polyimide coating (para. 0296, 0297). Regarding claim 4, the claim does not require silver is on each side of the wire, only that polyimide is deposited on a silver layer. The teaching of Daibo meets this limitation.
Regarding claim 5, Daibo teaches that the wire has a width of 10 mm (para. 0291).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daibo.
Regarding claim 6, Daibo teaches that the wire has a thickness of the substrate is 10-500 micrometers (para. 0101), the intermediate layer is 10-200 nm (para. 0109), the superconductor layer thickness is 0.5-5 micrometers (para. 0118), the silver layer is 1-30 micrometers (para. 0121), the copper layer is 10-300 micrometers (para. 0133). 
The addition of these thicknesses is equal to the thickness of the superconductor wire. The addition of the ranges of these thicknesses overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735